Citation Nr: 9908876	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-42 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from March 1972 to 
September 1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1995 determination of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO found that the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) was not 
well grounded and denied service connection for a skin 
disorder.


FINDINGS OF FACT

1.  The claim for service connection for PTSD is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The claim for service connection for a skin disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a skin disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was treated 
on several occasions for skin disorders.  In December 1973, 
the veteran was seen for complaints of a rash on both arms 
and right shoulder.  In March 1974, the veteran was seen for 
incision and drainage of a sebaceous cyst on the left ear 
lobe.  The veteran also had a cyst excised from behind the 
left ear in October 1974.  The microscopic diagnosis 
indicated on the pathology report was epidermal inclusion 
cyst.  The veteran was seen in March 1975 for inflamed cysts 
of the right lateral neck and had a nodule incised and 
drained.  The service medical records show that the veteran 
was seen for a rash on the shoulders, chest, and upper arms, 
diagnosed as vitiligo.  Follow-up examination in the 
dermatology clinic revealed partially hypopigmented scaly 
areas on the chest and arms.  The impression was pityriasis 
alba.  

Private medical records show that the veteran was seen 
following service in June 1976 on two occasions and in 
August 1976 for tinea versicolor of the chest and facial 
acne.

Private hospital records show that the veteran was admitted 
in October 1992 for treatment associated with drinking 
problems.  The November 1992 discharge summary shows 
diagnoses of alcohol dependence and uncomplicated alcohol 
withdrawal.  The certified alcohol counselor stated in the 
careunit summary that the veteran exhibited a lot of post 
traumatic stress possibly due to his Vietnam experience, 
which he denied.  

In an October 1996 VA examination, the veteran reported that 
he had a rash on both legs after he returned from Turkey in 
1974 during service.  He also reported having cysts behind 
both ears and having a cyst behind the right ear removed in 
1974 and that it is still involved and leaks all the time.  





Physical examination of both legs revealed no redness, or 
scaling of either leg.  The examiner found a scar behind the 
right ear lobe with continued cyst formation and a small cyst 
behind the left ear lobe.  The diagnoses were history of 
chronic dermatitis of both legs, sebaceous cysts of the 
posterior ear lobes and right scrotal area, and history of 
vitiligo.  The examiner concluded that there was no skin 
disorder at the time of examination other than the noted 
cyst.  The examiner further noted that the rash, when 
present, was not related to vitiligo or hypomelanosis.  

The veteran's parents reported in an October 1996 statement 
that his personality drastically changed after his discharge 
and that his mental state has deteriorated in during the 
20 years since his discharge.  

In September 1997, the RO requested the U.S. Armed Forces 
Service Center for the Research of Unit Records (USASCRUR) to 
verify the three stressors described by the veteran: (1) a 
tank accident which killed several sleeping soldiers at Fort 
Hood, Texas; (2) a car accident at Fort Dix, New Jersey; and 
(3) a race riot at Ft. Dix.  In September 1997, USASCRUR 
replied that the U.S. Army Crime Records Center was unable to 
verify the 1972 and 1974 incidents at Fort Hood and Fort Dix.  


Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  


The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is "plausible" is 
required in order for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 504; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  See Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The basic statutory provision and regulation concerning 
service connection state that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Further, for the showing of chronic disease in service, there 
are required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires satisfaction of three 
elements: (1) a current, clear medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); 38 C.F.R. § 3.304(f).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

With respect to the first element, the Court stated that, "at 
minimum, a "clear diagnosis" should be an "unequivocal" one."  
Cohen v. Brown, 10 Vet. App. at 139.  The Board notes that VA 
adopted the 1994 edition of Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria which became effective 
in November 1996.  See 38 C.F.R. § 4.125.  Under DSM-IV, 
there is no longer the requirement that the stressor be 
"outside the range of usual human experience" and be markedly 
distressing to almost anyone," but rather requires that "the 
person's response to the stressor involve intense fear, 
helplessness, or horror."  Moreover, mental health 
professionals are experts and are presumed to know the DSM 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis of PTSD.  Cohen, 
10 Vet. App. at 140. 

As to the second element, the evidence necessary to establish 
the occurrence of a recognizable stressor during service 
varies depending on whether or not the veteran was engaged in 
combat with the enemy.  West v. Brown, 7 Vet. App. 70, 76 
(1994).  

If the claimed stressor is not combat related, "the 
appellant's lay testimony regarding his in-service stressors 
is insufficient to establish the occurrence of the stressor 
and must be corroborated by 'credible supporting evidence.' "  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Even where 
official records do not corroborate that an injury or disease 
was incurred or aggravated during service, including a period 
of combat, VA is required to accept as sufficient proof of 
service connection satisfactory lay or other evidence that an 
injury or disease was incurred during such service, if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  

Where a veteran claims service connection for PTSD, as in 
this case, VA may not deny the claim because service records 
do not corroborate a veteran's exposure to a stressor.  All 
that is required is that "those service records which are 
available must support, i.e., must not contradict, the 
veteran's lay testimony concerning his stressors," even where 
the stressor is not related to combat.  Doran, 6 Vet. App. 
at 289.  Corroboration is not required for every detail of 
the stressful event.  See Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).

The third element under section 3.304(f) requires medical 
evidence of a causal nexus between the current symptomatology 
and the claimed inservice stressor.  With respect to this 
element the Board must determine whether the asserted 
stressful event(s) were a specific basis (i.e., at least a 
contributory basis) for the current symptomatology identified 
in the medical reports of record.  Cohen, 10 Vet. App. 
at 150.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).




Service Connection for PTSD

In the case at hand, the Board finds that the three threshold 
criteria for service connection for PTSD have not been met.  
First, the probative medical evidence of record does not 
establish a clear medical diagnosis of PTSD.  The issue of 
whether the veteran has a current, clear diagnosis of PTSD 
requires competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The 
probative medical evidence of record does not contain a 
diagnosis of PTSD.  The only reference to PTSD shows that the 
certified alcohol counselor found that the veteran appeared 
to have symptomatology consistent with PTSD.  The hospital 
discharge report does not show a medical diagnosis of PTSD, 
but rather a diagnosis of alcohol dependence.  

The second criterion with respect to service connection for 
PTSD requires credible supporting evidence that a claimed 
inservice stressor occurred.  The Board notes that the three 
stressors reported by the veteran do not show, nor is it 
contended, that he engaged in combat with the enemy.  
Accordingly, the occurrence of the veteran's three stressors 
must be corroborated by credible supporting evidence.  In the 
instant case, USASCRUR was unable to verify the incidents 
reported by the veteran.  The Board finds that the three 
stressors have not been corroborated by credible supporting 
evidence.  

The probative medical evidence of record also does not show 
that the veteran's claimed inservice stressors are linked to 
his current symptomatology.  For these reasons and bases, the 
Board finds that the veteran's claim for service connection 
for PTSD is not well grounded.  




Service Connection for a Skin Disorder

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

Following a review of the evidence of record, the Board finds 
that the veteran's claim for service connection for a skin 
disorder is not well grounded.  Although the probative 
medical evidence shows that the veteran was seen during 
service for complaints of a rash and for sebaceous cyst 
behind the left ear and neck, the medical evidence does not 
establish a nexus between the inservice treatment and the 
current skin disorders.  The October 1996 VA examination 
report does not show that the veteran's current sebaceous 
cysts are linked to his inservice treatment for sebaceous 
cysts over 20 years prior to the VA examination.  The VA 
examiner also does not link the current diagnosis of 
sebaceous cysts to the continuity of symptomatology described 
by the veteran with respect to the cysts.  See Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  The examiner also noted 
that the rash reported by the veteran was not related to 
vitiligo.  

The Board notes that the VA examiner in October 1996 
diagnosed history of dermatitis without impairment and noted 
that the only skin disorder found on examination were the 
cysts of the posterior ear lobes.  The Court stated in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  See also Brock v. Brown, 10 
Vet. App. 155, 164 (1997) (finding a claim not well grounded 
where the evidence of record including a statement of the 
veteran that he had been treated for the disorder did not 
show a current disability).

In this regard the Board notes that a current disability 
cannot exist without some evidence of its existence in terms 
of current symptomatology.  Gilpin v. West, 155 F.3d 1353, 
1356 (Fed. Cir. 1998).  Here, the inservice rash treatment 
diagnosed as vitiligo and pityriasis alba do not well ground 
the veteran's claims in absence of medical evidence that he 
has a current disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997). 

The issue of whether the veteran's current complaints of rash 
and cysts are linked to his inservice treatment involves a 
question of medical causation.  The Board notes that, 
generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  Espiritu, 2 Vet. 
App. at 494.  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's current skin disorders are 
related to his inservice treatment.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In the absence of medical 
opinions establishing such causal links, the Board must deny 
the veteran's claim as not well grounded.

Other Matters

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (hereinafter, "the Court of Appeals") 
found that 38 U.S.C. § 5107(a) indicates that giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a well 
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).

In this regard, the Court of Appeals held that 38 U.S.C. 
§ 5107(a) requires a claimant to submit and establish a well 
grounded claim before VA is required to provide assistance to 
a claimant in developing facts underlying the claim.  Epps v. 
Gober, 126 F.3d at 1469.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for PTSD and a skin 
disorder, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


